Exhibit (10) A

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT is entered into and effective as of                           ,
20     (the “Date of Grant”), by and between Ecolab Inc. (the “Company”) and
                                             (the “Grantee”).

 

A.                   The Company has adopted the Ecolab Inc. 2010 Stock
Incentive Plan (the “Plan”), authorizing the Board of Directors of the Company,
or a committee as provided for in the Plan (the Board or such a committee to be
referred to as the “Committee”), to grant restricted Stock Unit Awards to
certain employees of the Company and its Subsidiaries.

 

B.                     The Company desires to give the Grantee an incentive to
advance the interests of the Company by granting to the Grantee an award of
restricted stock units pursuant to the Plan.

 

Accordingly, the parties agree as follows:

 

ARTICLE 1.                              GRANT OF AWARD.

 

The Company hereby grants to the Grantee a restricted Stock Unit Award (the
“Award”) consisting of                            units (the “Award Units”),
each of which is a bookkeeping entry representing the right to receive one share
of the Company’s common stock, par value $1.00 per share (the “Common Stock”). 
The Award and Award Units are subject to the terms, conditions, restrictions and
risk of forfeiture set forth in this Agreement and in the Plan.

 

ARTICLE 2.                              GRANT CONDITIONS AND RESTRICTIONS.

 

2.1                 Vesting of Award Units.  Subject to Sections 2.4 and 2.5 of
this Agreement, restrictions on the Award Units will lapse and the Award Units
will vest in the percentages and on the dates specified in the following vesting
schedule, provided the Grantee remains in the continuous employ or service of
the Company or any Subsidiary from the Date of Grant to the applicable vesting
date:

 

Vesting Date

 

Portion of Award Shares Vested

 

 

 

*[            ] anniversary of the Date of Grant

 

*[    ]% of Award Units (excluding any fractional portion less than one unit)

 

 

 

*[            ] anniversary of the Date of Grant

 

*[    ]% of Award Units (excluding any fractional portion less than one unit)

 

 

 

*[            ] anniversary of the Date of Grant

 

Remaining Award Units

 

The period from the Date of Grant to the final Vesting Date specified in the
preceding schedule is referred to in this Agreement as the “Restriction Period.”

 

2.2                 Restrictions on Transferability.  Any attempt to transfer,
assign or encumber the Award Units other than in accordance with this Agreement
and the Plan will be null and void, and will result in the immediate termination
and forfeiture of the Award and all Award Units that have not yet vested.

 

2.3                 Dividends and Other Distributions.  Subject to Article 4 of
this Agreement, the Grantee will have no right to receive dividends, dividend
equivalents or other distributions with respect to Award Units.

 

--------------------------------------------------------------------------------


 

2.4                 Termination of Employment or Other Service.  This Award is
considered a Stock Unit Award subject only to service-based vesting conditions
for purposes of Section 12 of the Plan.  The effect of the termination of the
Grantee’s employment or other service with the Company and all Subsidiaries
during the Restriction Period will be as provided in Sections 12.1(b), 12.2(b),
12.3(b) and 12.5 of the Plan.

 

2.5                 Change in Control.  If a Change in Control occurs during the
Restriction Period, the effect on this Award shall be as provided in Section
14.2 of the Plan.  If vesting of Award Units should be accelerated in accordance
with Section 14.2 of the Plan, such vested Award Units will be settled and paid
to the Grantee as provided in Article 3.

 

ARTICLE 3.                              SETTLEMENT OF VESTED AWARD UNITS.

 

Vested Award Units will be settled and paid to the Grantee no later than two and
one-half months after the end of the Grantee’s taxable year in which the
applicable Vesting Date occurred with respect to the Award Units.  Each vested
Award Unit will be paid to the Grantee in one share of Common Stock, provided
that the Company will have no obligation to issue shares of Common Stock
pursuant to this Agreement unless and until the Grantee has satisfied any
applicable tax obligations pursuant to Article 7 below and such issuance
otherwise complies with all applicable law.  Prior to the time the vested Award
Units are settled, the Grantee will have no rights other than those of a general
creditor of the Company.  The Award Units represent an unfunded and unsecured
obligation of the Company.

 

ARTICLE 4.                              ADJUSTMENTS.

 

The number and kind of securities subject to this Award will be subject to
adjustment under the circumstances and to the extent specified in Section 4.3 of
the Plan.

 

ARTICLE 5.                              RIGHTS AS A STOCKHOLDER.

 

The Grantee will have no rights as a stockholder with respect to any of the
Award Units until the Award Units are settled following vesting and the Grantee
becomes the holder of record of shares of Common Stock.

 

ARTICLE 6.                              EMPLOYMENT OR SERVICE.

 

Nothing in this Agreement will be construed to (a) limit in any way the right of
the Company to terminate the employment or service of the Grantee at any time,
or (b) be evidence of any agreement or understanding, express or implied, that
the Company will retain the Grantee in any particular position at any particular
rate of compensation or for any particular period of time.

 

ARTICLE 7.                              WITHHOLDING TAXES.

 

By accepting this Award, the Grantee (i) acknowledges his or her obligation to
pay any federal, foreign, state and local withholding or employment-related
taxes attributable to this Award as provided in Section 13 of the Plan, and (ii)
consents and directs the Company or its third party administrator to withhold
the number of shares of Common Stock issuable upon the vesting of some or all of
the Award Units as the Company, in its sole discretion, deems necessary to
satisfy such withholding obligations.  For purposes of satisfying the Grantee’s
withholding and employment-related tax obligations, shares withheld by the
Company will be valued at their Fair Market Value on the date of settlement.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 8.                              AUTHORIZATION TO RELEASE AND TRANSFER
NECESSARY PERSONAL INFORMATION.

 

The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data by and
among, as applicable, the Company and its Subsidiaries for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.  The Grantee understands that the Company may hold certain personal
information about the Grantee, including, but not limited to, the Grantee’s
name, home address and telephone number, date of birth, social security number
(or any other social or national identification number), salary, nationality,
job title, number of Award Units and/or shares of Common Stock held and the
details of all Award Units or any other entitlement to shares of Common Stock
awarded, cancelled, vested, unvested or outstanding for the purpose of
implementing, administering and managing the Grantee’s participation in the Plan
(the “Data”).  The Grantee understands that the Data may be transferred to the
Company or to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Grantee’s country or elsewhere, and that any recipient’s country (e.g., the
United States) may have different data privacy laws and protections than the
Grantee’s country.  The Grantee understands that he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative or the Company’s
stock plan administrator.  The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data to a
broker or other third party assisting with the administration of Award Units
under the Plan or with whom shares of Common Stock acquired pursuant to the
vesting of the Award Units or cash from the sale of such shares may be
deposited.  Furthermore, the Grantee acknowledges and understands that the
transfer of the Data to the Company or to any third parties is necessary for the
Grantee’s participation in the Plan.  The Grantee understands that the Grantee
may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the Data
or refuse or withdraw the consents herein by contacting the Grantee’s local
human resources representative or the Company’s stock plan administrator in
writing.  The Grantee further acknowledges that withdrawal of consent may affect
his or her ability to vest in or realize benefits from the Award Units, and the
Grantee’s ability to participate in the Plan.  For more information on the
consequences of refusal to consent or withdrawal of consent, the Grantee
understands that he or she may contact his or her local human resources
representative or the Company’s stock plan administrator.

 

ARTICLE 9.                              SUBJECT TO PLAN.

 

9.1                             Terms of Plan Prevail.  The Award and the Award
Units granted pursuant to this Agreement have been granted under, and are
subject to the terms of, the Plan.  The terms of the Plan are incorporated by
reference in this Agreement in their entirety, and the Grantee acknowledges
having received a copy of the Plan.  The provisions of this Agreement will be
interpreted as to be consistent with the Plan, and any ambiguities in this
Agreement will be interpreted by reference to the Plan.  In the event that any
provision in this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan will prevail.  References in this Agreement to specific
Sections of the Plan refer to those Sections of the Plan as in effect on the
Date of Grant.

 

9.2                             Definitions.  Unless otherwise defined in this
Agreement, the terms capitalized in this Agreement have the same meanings as
given to such terms in the Plan.

 

ARTICLE 10.                        MISCELLANEOUS.

 

10.1                       Binding Effect.  This Agreement will be binding upon
the heirs, executors,

 

3

--------------------------------------------------------------------------------


 

administrators and successors of the parties hereto.

 

10.2                       Governing Law.  This Agreement and all rights and
obligations under this Agreement will be construed in accordance with the Plan
and governed by the laws of the State of Minnesota without regard to conflicts
of law provisions.  Any legal proceeding related to this Agreement will be
brought in an appropriate Minnesota court, and the parties to this Agreement
consent to the exclusive jurisdiction of the court for this purpose.

 

10.3                       Entire Agreement.  This Agreement and the Plan set
forth the entire agreement and understanding of the parties hereto with respect
to the grant, vesting and payment of this Award and the administration of the
Plan and supersede all prior agreements, arrangements, plans and understandings
relating to the grant, vesting and payment of this Award and the administration
of the Plan.

 

10.4                       Amendment and Waiver.  Other than as provided in the
Plan, this Agreement may be amended, waived, modified or canceled only by a
written instrument executed by the parties hereto or, in the case of a waiver,
by the party waiving compliance.

 

10.5                       Captions.  The Article, Section and paragraph
captions in this Agreement are for convenience of reference only, do not
constitute part of this Agreement and are not to be deemed to limit or otherwise
affect any of the provisions of this Agreement.

 

10.6                       Electronic Delivery and Execution.  The Grantee
hereby consents and agrees to electronic delivery of any documents that the
Company may elect to deliver (including, but not limited to, plan documents,
prospectus and prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other Incentive Award
made or offered under the Plan.  The Grantee understands that, unless revoked by
giving written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of the Agreement.  The Grantee also understands that
the Grantee will have the right at any time to request that the Company deliver
written copies of any and all materials referred to above.  The Grantee hereby
consents to any and all procedures the Company has established or may establish
for an electronic signature system for delivery and acceptance of any such
documents that the Company may elect to deliver, and agrees that the Grantee’s
electronic signature is the same as, and will have the same force and effect as,
the Grantee’s manual signature.  The Grantee consents and agrees that any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the Plan.

 

10.7                       Address for Notice.  All notices to the Company shall
be in writing and sent to the Company’s General Counsel at the Company’s
corporate headquarters.  Notices to the Grantee shall be addressed to the
Grantee at the address as from time to time reflected in the Company’s or
Subsidiary’s employment records as the Grantee’s address.

 

10.8                       Severability.  In the event that any provision in
this Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement.

 

10.9                       Appendix.  Notwithstanding any provision of this
Agreement to the contrary, this grant of Award Units and the shares of Common
Stock acquired under the Plan shall be subject to any and all special terms and
provisions, if any, as set forth in the Appendix for the Grantee’s country of
residence.

 

10.10                 Counterparts.  For the convenience of the parties hereto,
this Agreement may be executed in any number of counterparts, each such
counterpart to be deemed an original instrument, and

 

4

--------------------------------------------------------------------------------


 

all such counterparts together to constitute the same agreement.

 

The parties to this Agreement have executed this Agreement effective the day and
year first above written.

 

 

ECOLAB, INC.

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

[By execution of this Agreement,

GRANTEE

the Grantee acknowledges having

 

received a copy of the Plan.]

 

 

 

 

5

--------------------------------------------------------------------------------